DETAILED ACTION
This is a Final Office action is in response to communications filed on March 4th, 2021. Claims 1, 10, and 16 have been amended and new claims 23-24 are added. Claims 1-5, 8-12, 15-18, and 21-24 have been examined in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, 15-18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-5, 8-9, and 23-24 is/are drawn to method (i.e., a process), claims 10-12 and 15 is/are drawn to system (i.e., a manufacture), and claims 16-18 and 21-22 is/are drawn to computer-readable device (i.e., a manufacture). As such, claims 1-5, 8-12, 15-18, and 21-22 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
	Claim 1: A computer implemented method for obtaining measurement data that approximates first party measurement data for an advertising campaign executing at a device from the device, comprising: 
at least one processor, the advertising campaign and a dimension of interest, wherein the advertising campaign comprises a set of dimensions and the dimension of interest defines a range of values, and the dimension of interest is absent from the set of dimensions of the advertising campaign; 
	storing, by the at least one processor, the advertising campaign and the dimension of interest in a memory; 
	creating, by the at least one processor, a plurality of subunit advertising campaigns from the advertising campaign, wherein each subunit advertising campaign in the plurality of subunit advertising campaigns comprises a respective value in the range of values defined by the dimension of interest and the set of dimensions of the advertising campaign; 
	transmitting, by the at least one processor, each subunit advertising campaign to the device for simultaneous execution by the device; 
	and receiving, by the at least one processor, the measurement data from the device based at least in part on the transmitting, wherein the measurement data approximates the first Atty. Dkt. No. 3711.9680000-3 -GELLER et al.party measurement data for the advertising campaign executing on the device, and the first party measurement data for the advertising campaign on the device is inaccessible to the at least one processor.
	The claimed invention is directed to receiving advertising campaign and dimension of interest (i.e. zip code, demographic characteristic, geographic region, etc.), storing advertisement campaign to create a plurality of subunit advertising campaign and measure the performance of the advertising campaign, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below).
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 10, and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. 
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a 
	The claim(s) recite the additional elements/limitations of 
	“A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1)
	“A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10)
	“A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16)
	“receiving, by at least one processor …; 
	storing, by at least one processor …;
	creating, by the at least one processor …; 
	transmitting, by the at least processor …;
	and receiving, by the at least one processor …” (Claims 1, 10, and 16)
	The requirement to execute the claimed steps/functions using “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor …; storing, by at least one processor …; creating, by the at least one processor …; transmitting, by the at least processor …; and receiving, by the at least one processor …” (Claims 1, 10, and 16), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).	
	The recited additional element(s) of “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor …; storing, by at least one processor …; creating, by the at least one processor …; transmitting, by the at least processor …; and receiving, by the at least one processor …” (Claims 1, 10, and 16), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving and storing advertisement campaign and set of dimensions, creating advertisement campaign and receiving/transmitting measurement data performed by one or more computers). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of “receiving, by at least one processor …; storing, by at least one processor …; transmitting, by the at least processor …” (Claims 1, 10, and 16), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receiving and storing advertisement campaign and set of dimension (i.e. zip code, demographic characteristic, geographic region, etc.) and transmitting measurement data for advertisement campaign. The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because receiving and storing advertisement campaign and set of dimension (i.e. zip code, demographic characteristic, geographic region, etc.) and transmitting measurement data for advertisement campaign, would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
	Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor …; storing, by at least one processor …; creating, by the at least one processor …; transmitting, by the at least processor …; and receiving, by the at least one processor …” (Claims 1, 10, and 16), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
The recited additional element(s) of “A computer implemented method for analyzing an advertising campaign … executing at a device from the device, comprising: …” (Claim 1), “A system … executing at a device from the device: a memory; and at least one processor coupled to the memory and configured to: …” (Claim 10), “A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising …” (Claim 16), “receiving, by at least one processor …; storing, by at least one processor …; creating, by the at least one processor …; transmitting, by the at least processor …; and receiving, by the at least one processor …” (Claims 1, 10, and 16), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “receiving, by at least one processor …; storing, by at least one processor …; transmitting, by the at least processor …” (Claims 1, 10, and 16), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”, (see MPEP 2106.05(d) (g)). 
	This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0017 and 0087] acknowledges that analyzing marketing data is conventional, and that the “method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for analyzing second party digital marketing data. Specifically, embodiments involve combining second party data with other data (e.g., other second party data or third party data) to approximate first party data” and “communication interface 524 may allow computer system 500 to communicate with remote devices 528 over communications path 526, which may be wired and/or wireless, and which may include any combination of LANs, WANs, the Internet, etc.”
Furthermore, the determination that receiving and storing advertisement campaign and set of dimension (i.e. zip code, demographic characteristic, geographic region, etc.) and transmitting measurement data for advertisement campaign, is similar to “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and/or “Presenting offers to potential customers and gathering statistics generated OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of receiving and transmitting data/messages over a network. This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
The dependent claims 2-5, 8-9, 11-12, 15, 17-18, and 21-24 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20180096381 (“Lowenberg”) in view of U.S Pub. 20140222587 (“Feldman”).
As per claims 1, 10, and 16, Lowenberg discloses, computer implemented method for obtaining measurement data that approximates first party measurement data for an advertising campaign executing at a device from the device, comprising (“real-time measurement of effectiveness of a campaign, specifically the correlation of transaction data to computing devices associated therewith for use in determining campaign effectiveness for a campaign exposed to known computing devices, and where identification of the computing devices may be obscured as to provide protection against user privacy and identification of the computing devices”) (0001): 
	receiving, by at least one processor, the advertising campaign and a dimension of interest, wherein the advertising campaign comprises a set of dimensions and the dimension of interest defines a range of values, and the dimension of interest is absent from the set of dimensions of the advertising campaign (as per applicant’s specification 0060, “dimension of interest 208 may be a zip code and the set of zip code values may be stored in second party data” i.e. Examiner interprets dimension of interest is associated with collecting user behavioral characteristics and device identifiers may not be associated with demographic characteristics in the campaign measurement request i.e. dimension of interest is absent) (“the processing server 102 may receive demographic characteristics for consumer 108 from a demographic tracking agency 114. The demographic tracking agency 114 may be configured to identify demographic characteristics for consumers 108 using suitable methods, and may associate the demographic characteristics with transaction accounts. The demographic tracking agency 114 may electronically transmit a data signal to the processing server 102 using a suitable method that is superimposed or otherwise encoded with associations between transaction accounts (e.g., using account numbers or account identifiers, which may be hashed account numbers generated using and “In some instances, the device identifiers may not be associated with demographic characteristics in the campaign measurement request”) (0037 and 0038, 0022);
	storing, by the at least one processor, the advertising campaign and the dimension of interest in a memory (“The processing server 102 may include a device database 206. The device database 206 may be configured to store a plurality of device profiles 208 using a suitable data storage format and schema. The device database 206 may be a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. Each device profile 208 may be a structured data set configured to store data related to a computing device 106. Each device profile 208 may include at least a hashed device identifier associated with the related computing device, a geographic location associated therewith, and a plurality of transaction data entries”) (0044);
	transmitting, by the at least one processor, each subunit advertising campaign to the device for simultaneous execution by the device (“The advertising campaign may include the distribution of advertisements to a plurality of computing devices 106 for which the associated device identifiers are known, and may also include the identification of computing devices 106 that are not deliberately exposed to the advertisements. The requesting entity system 104 may identify a plurality of different categories of computing devices 106 involved in the campaign. In step 306, the requesting entity system 104 may generate a request data file to request a measurement of effectiveness of the campaign”) (0054);
and receiving, by the at least one processor, the measurement data from the device based at least in part on the transmitting, wherein the measurement data approximates the first party measurement data for the advertising campaign executing on the device, and the first party measurement data for the advertising campaign on the device is inaccessible to the at least one processor (i.e. as per applicant specification para. 0044, “first device 102 may receive measurement data 116 without information about the age, sex, ethnicity, or location of individual users of second device 104”) (“The processing server 102 may be configured to measure the effectiveness of the campaign indicated in the campaign measurement request in real-time. The measurement of effectiveness in real-time may refer to herein as the immediate or near immediate initiation of the processes of the processing server 102 discussed herein to measure the effectiveness of the campaign using updated data, as opposed to batch processing or the measurement of effectiveness using historical data … a plurality of consumers 108 may be associated with various computing devices 106, which may include computing devices 106 whose corresponding device identifiers are included in the campaign measurement request. Each consumer 108 may conduct payment transactions with one or more merchants 110 using the computing devices 106”) (0026-0027, 0025).
	Lowenberg specifically doesn’t discloses, creating a plurality of subunit advertising campaigns for a respective value in the range of values defined by the dimension of interest and the set of dimensions for the advertising campaign to a device for execution by the device, however Feldman discloses, creating, by the at least one processor, a plurality of subunit advertising campaigns from the advertising campaign (“create one or more campaigns, such as an advertising campaign. As part of a campaign, the third-party content provider may set any number of parameters that control how and when the third-party content provider participates in wherein each subunit advertising campaign in the plurality of subunit advertising campaigns comprises a respective value in the range of values defined by the dimension of interest and the set of dimensions of the advertising campaign (“Third-party content providers that use separate campaigns for different device types may be identified in any number of different ways. In some implementations, campaigns attributable to the same CustomerID may be analyzed to identify campaigns from the same third-party content provider that created separate campaigns for different device types. However, some third-party content providers may create separate CustomerIDs for different types of campaigns …”) (0062).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving and storing an advertising campaign and dimension of interest, wherein the dimension of interest is absent from the determined set of dimensions, transmitting each subunit advertising campaign to the device for simultaneous execution by the device and receiving measurement data from the device based at least in part on the transmitting, wherein the measurement data approximates first measurement party data for the advertising campaign, as disclosed by Lowenberg , creating a plurality of subunit advertising campaigns for a respective value in the range of values defined by the dimension of interest and the set of dimensions for the advertising campaign to a device for execution by the device, as taught by Feldman for the purpose based on campaign parameters so that the providers can use similar parameters as the campaign for both mobile and desktop devices to provide third-party content.

As per Claims 2, 11, and 17, Lowenberg  discloses, defining, by the at least one processor, the dimension of interest based at least in part on a second dimension of interest, wherein the second dimension of interest is representative of the dimension of interest (i.e. dimension of interest is associated with each account profile that is representative of any of the behavioral characteristics) (“each account profile may further includes one or more demographic characteristics of a set of demographic characteristics, the at least one purchase behavior calculated for each category identifier of the set of category identifiers for each of the at least one merchant identifiers may be calculated for each demographic characteristic of the set of demographic characteristics, and the at least one purchase behavior may be based on the transaction data stored in one or more transaction data entries included in a corresponding device profile where the included one or more demographic characteristics include the respective demographic characteristic”) (0067).

As per claim 3, Lowenberg discloses, wherein the dimension of interest represents a demographic characteristic, behavioral pattern, or geographic region (“provide real-time measurements of the effectiveness of an advertising campaign in a geographic location based on purchase behaviors identified for transaction data, where the transaction data may associated with payment transactions that are tied to computing devices in the same geographic location”) (0021).

As per claim 4, Lowenberg  specifically doesn’t discloses, measurement data based on other first party measurement data, second party measurement data, or third party measurement data, however Feldman discloses, processing, by the at least one processor, the measurement data based on other first party measurement data, second party measurement data, or third party measurement data (“one or more content tags may be embedded into the code of webpage 206 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving and storing an advertising campaign and dimension of interest, wherein the dimension of interest is absent from the determined set of dimensions, transmitting each subunit advertising campaign to the device for simultaneous execution by the device and receiving measurement data from the device based at least in part on the transmitting, wherein the measurement data approximates first measurement party data for the advertising campaign, as disclosed by Lowenberg, measurement data based on other first party measurement data, second party measurement data, or third party measurement data, as taught by Feldman for the purpose based on campaign parameters so that the providers can use similar parameters as the campaign for both mobile and desktop devices to provide third-party content.

As per claims 5, 12, and 18, Lowenberg discloses, analyzing, by the at least one processor, the measurement data (“The processing server 102 may be configured to measure the effectiveness of the campaign indicated in the campaign measurement request in real-time. The measurement of effectiveness in real-time may refer to herein as the immediate or near immediate initiation of the processes of the processing server 102 discussed herein to measure 

As per claims 8 and 21, Lowenberg  specifically doesn’t discloses, creating a respective second subunit advertising campaign each value in a range of values for a second dimension of interest based at least in part on the advertising campaign, the second set of dimensions, the set of missing dimensions, and the dimension of interest, however Feldman discloses, creating, by the at least one processor, a respective second subunit advertising campaign each value in a range of values for a second dimension of interest based at least in part on the advertising campaign, wherein the second dimension of interest is present in the set of dimensions of the advertising campaign (“create one or more campaigns, such as an advertising campaign. As part of a campaign, the third-party content provider may set any number of parameters that control how and when the third-party content provider participates in a content auction …”) (0020), wherein the respective subunit advertising campaign comprises the set of dimensions of the advertising campaign and the respective value in the range of values defined by the dimension of interest (“Third-party content providers that use separate campaigns for different device types may be identified in any number of different ways. In some implementations, campaigns attributable to the same CustomerID may be analyzed to identify campaigns from the same third-party content provider that created separate campaigns for different device types. However, some .
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving and storing an advertising campaign and dimension of interest, wherein the dimension of interest is absent from the determined set of dimensions, transmitting each subunit advertising campaign to the device for simultaneous execution by the device and receiving measurement data from the device based at least in part on the transmitting, wherein the measurement data approximates first measurement party data for the advertising campaign, as disclosed by Lowenberg, creating a second subunit advertising campaign each value in a range of values for a second dimension of interest based at least in part on the advertising campaign, the second set of dimensions, the set of missing dimensions, and the dimension of interest, as taught by Feldman for the purpose based on campaign parameters so that the providers can use similar parameters as the campaign for both mobile and desktop devices to provide third-party content.

As per claims 9 and 22, Lowenberg discloses, second transmitting, by the at least one processor, each second subunit advertising campaign to a second device for execution by the second device (“The querying module 214 may, for example, execute a query on the device database 206 to identify a device profile 208 for each hashed device identifier included in a received campaign measurement request. In another example, the querying module 214 may execute a query on the merchant database 210 to identify a merchant profile 212 that includes a merchant identifier included in a received campaign measurement request”) (0046);
second receiving, by the at least one processor, second measurement data from the second device based at least in part on the second transmitting (“FIG. 3 illustrates a process 300 for the real-time measurement of the effectiveness of a campaign based on purchase behaviors associated with computing devices 106 that takes into account payment transactions not directly associated with each computing device 106”) (0052);
	and processing, by the at least one processor, the second measurement data based at least in part on the measurement data (“FIG. 3 illustrates a process 300 for the real-time measurement of the effectiveness of a campaign based on purchase behaviors associated with computing devices 106 that takes into account payment transactions not directly associated with each computing device 106”) (0052).
	
As per claim 15, Lowenberg discloses, second transmit each second subunit advertising campaign to a second device for execution by the second device (“The advertising campaign may include the distribution of advertisements to a plurality of computing devices 106 for which the associated device identifiers are known, and may also include the identification of computing devices 106 that are not deliberately exposed to the advertisements. The requesting entity system 104 may identify a plurality of different categories of computing devices 106 involved in the campaign. In step 306, the requesting entity system 104 may generate a request data file to request a measurement of effectiveness of the campaign. The request data file may include each of the device identifiers associated with the computing devices 106 involved in the campaign and, for each device identifier, a category identifier associated with one of a plurality of categories, and may also include a start and end date for the campaign, and a merchant identifier associated with a target of the campaign”) (0054);
second receive second measurement data from the second device based at least in part on the second transmission of each second subunit advertising campaign to the second device for execution by the second device (“FIG. 4 illustrates a method 400 for the real-time measurement of campaign effectiveness based on computing devices and associated geographic locations, and transaction data directly or indirectly associated therewith.”) (0061-0062);
	and process the second measurement data based at least in part on the measurement data (0052-0054).
	Lowenberg specifically doesn’t discloses, create a second subunit advertising campaign for each value in a range of values for a second dimension of interest, however Feldman discloses, create a respective second subunit advertising campaign for each value in a range of values for a second dimension of interest based at least in part on the advertising campaign (“create one or more campaigns, such as an advertising campaign. As part of a campaign, the third-party content provider may set any number of parameters that control how and when the third-party content provider participates in a content auction …”) (0020), wherein the second dimension of interest is present in the set of dimensions of the advertising campaign (wherein the respective subunit advertising campaign comprises the set of dimensions of the advertising campaign and the respective value in the range of values defined by the dimension of interest (“Third-party content providers that use separate campaigns for different device types may be identified in any number of different ways. In some implementations, campaigns attributable to the same CustomerID may be analyzed to identify campaigns from the same third-party content provider that created separate campaigns for different device types. However, some third-party content providers may create separate CustomerIDs for different types of campaigns …”) (0062).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving and storing an advertising campaign and dimension of interest, wherein the dimension of interest is absent from the determined set of dimensions, transmitting each subunit advertising campaign to the device for simultaneous execution by the device and receiving measurement data from the device based at least in part on the transmitting, wherein the measurement data approximates first measurement party data for the advertising campaign, as disclosed by Lowenberg, creating a subunit advertising campaign for each value in a range of values for the dimension of interest based at least in part on the advertising campaign and transmitting each subunit advertising campaign to a device for execution by the device, as taught by Feldman for the purpose based on campaign parameters so that the providers can use similar parameters as the campaign for both mobile and desktop devices to provide third-party content.

As per claim 23, Lowenberg specifically doesn’t discloses, set of dimensions using a configuration file stored at the device or a web service of the device, however Feldman discloses, determining, by the at least one processor, the set of dimensions using a configuration file stored at the device or a web service of the device (“one user that visits first-party webpage 206 may be presented with third-party content 218 and a second user that visits first-party webpage 206 may be presented with different content. Other forms of content (e.g., an image, text, an audio file, a video file, etc.) may be selected by content selection service 104 for display with first-party webpage 206 in a manner similar to that of third-party content 218. In further implementations, content selected by content selection service 104 may be displayed outside of first-party webpage 206”) (0052).
Lowenberg, set of dimensions using a configuration file stored at the device or a web service of the device, as taught by Feldman for the purpose based on campaign parameters so that the providers can use similar parameters as the campaign for both mobile and desktop devices to provide third-party content.

As per claim 24, Lowenberg discloses, generating, the at least one processor, another advertising campaign in response to the analyzing the measurement data (“FIG. 3 illustrates a process 300 for the real-time measurement of the effectiveness of a campaign based on purchase behaviors associated with computing devices 106 that takes into account payment transactions not directly associated with each computing device 106”) (0052-0054);
	and transmitting, by the at least one processor, the other advertising campaign to the device for execution by the device (Examiner note: the other advertisement campaign to device for execution by the device, Examiner interprets ad campaign executed on a device i.e. computing devices) (“The processing server 102 may be configured to measure the effectiveness of the campaign indicated in the campaign measurement request in real-time. The measurement of effectiveness in real-time may refer to herein as the immediate or near immediate initiation of the processes of the processing server 102 discussed herein to measure the effectiveness of the 

Examiner notes: The above underline and bold claims are duplication of part. “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)” (See MPEP 2144.04 VI (B) Duplication of Parts). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to create a first/second subunit advertising campaign and first/second measurement data, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Response to Arguments
With regards to § 101 rejection:
The Examiner has considered Applicant’s arguments for claims 1-5, 8-12, 15-18, and 21-24 filed March 4th, 2021 have been fully considered but are unpersuasive.  
Applicant states, “independent claim 1 as amended recites an ordered combination of additional elements including "receiving, by at least one processor, the advertising campaign and a dimension of interest...," "storing, by the at least one processor, the advertising campaign and the dimension of interest in a memory," "creating, by the at least one processor, a plurality of subunit advertising … When looking at these limitations as an ordered combination, claim 1 as a whole amounts to significantly more than simply a method of organizing human activity. Specifically, these are meaningful limitations that add more than generally linking the use of the alleged abstract idea (a method of organizing human activity) to the Internet. This is because these limitations solve the Internet-centric problem of how to "approximate first party on a digital platform that a [second device] does not have access to."” Citing Example 21. Remarks 11-14.
Applicant’s arguments have been fully considered but they are not persuasive.  First, as mention by Applicant claim 2 of Example 21 recites a series of acts for distributing stock quotes to selected remote devices.  However, unlike Applicants claims in the instant application, Claim 2 of Example 21 amounts to significantly more when it alerts the subscriber with time sensitive information when the subscribers computer is offline but transmitting the alert over an alternate communication channel to active the stock viewer application when then causes the alter to display.  Applicant’s instant claims do not provide for limitations which provide significantly features beyond "merely requir[ing] generic computer implementation." Id. at 2357".  As noted 
Further, the Specification’s description of the computer systems in which measurement data is received and transmitting to store and receive dimension of interest and advertisement campaign data makes clear that generic computer components are utilized as tools to implement the abstract idea on a one or processor, rather than improving the functioning of the computer system or other technology. See Spec. ¶¶ 42-43, 77-83. As a whole, independent claims 1, 10, and 16 does no more than use instructions to implement the abstract idea on the generic computing system. Here the independent claims recites a computer implemented method comprising a processor, device, memory, and a non-transitory computer-readable medium to execute the steps to perform the abstract idea discussed above, the execution of the claimed operations is simply the generic function of a computer. The 35 U.S.C. 101 rejection of the claims is maintained.


With regards to §103 rejections:
	Applicant's arguments, see pages 15-17, filed March 4th, 2021 with respect to the rejection(s) of claims 1-5, 8-12, 15-18, and 21-24 have been fully considered but are moot in view of the new ground(s) of rejection. As applicant’s arguments are directed to references not currently relied upon.
	Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20100211456 (“Reed”); U.S. Pub. 20090265220 (“Bayraktar”). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682